Citation Nr: 9900052	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right ankle fracture, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for the residuals of a 
left ankle fracture, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating  based on 
individual unemployability due to service-connected 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.

In an October 1990 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for low back strain and degenerative 
changes of the lumbosacral spine.  The veteran perfected an 
appeal of that decision, and the case was certified to the 
Board of Veterans' Appeals (Board).  The veteran subsequently 
withdrew that appeal, and the Board dismissed the appeal in 
October 1993.  Because the appeal was withdrawn, the October 
1990 decision denying entitlement to service connection for a 
low back disorder became final.  See Hamilton v. Brown, 39 
F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases 
to be valid if withdrawn).

In June 1994 the veteran again claimed entitlement to service 
connection for a low back disorder, as well as increased 
ratings for a bilateral ankle disorder and a total disability 
rating based on individual unemployability.  In a November 
1994 rating decision the RO denied entitlement to a 
disability rating in excess of 10 percent for the residuals 
of a right ankle fracture, entitlement to a compensable 
disability rating for the residuals of a left ankle fracture, 
and entitlement to a total disability rating.  The RO also 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  The veteran has 
perfected an appeal of that decision.  The issues of 
entitlement to increased ratings for left and right ankle 
disabilities and a total disability rating based on 
individual unemployability will be addressed in the remand 
portion of this decision.

In a February 1997 rating decision the disability rating for 
residuals of the right ankle fracture was increased from 10 
to 20 percent, and the rating for the residuals of the left 
ankle fracture was increased from zero to 10 percent.  The 
veteran contends that he is entitled to a 40 percent 
disability rating for each ankle.  The Board finds, 
therefore, that the issues of increased ratings for the right 
and left ankle disorders remain in contention.  Hamilton, 39 
F.3d at 1574 (a notice of disagreement remains valid unless 
the maximum benefit is granted by the RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his current low back disorder had 
its onset during active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a low back disorder, and the claim is 
reopened.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
was denied by the RO in October 1990, and that decision 
became final following the withdrawal of the veterans 
appeal.

2.  The evidence submitted subsequent to the October 1990 
decision is new, in that it was not previously considered by 
decisionmakers, it bears directly and substantially on 
whether the veterans low back disorder had its onset during 
service, and it must be considered in order to fairly decide 
the merits of his claim.


CONCLUSION OF LAW

The October 1990 rating decision in which service connection 
for a low back disorder was denied is final, new and material 
evidence has been submitted to reopen that claim, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1988), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.192 (1990), 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veterans service medical records show that in February 
1967 he complained of low back pain of one months duration.  
Three separate examinations failed to reveal any 
abnormalities, and his complaints were assessed as mild low 
back strain.  In January 1968 he again complained of 
continuing low back pain on three separate occasions, for 
which medication was provided.  No objective findings are 
documented.  

The evidence indicates that following the third report the 
veteran and his commanding officer consulted with the 
physician regarding the veterans work limitations, and the 
physician noted that the veterans pain complaints were far 
out of proportion to any objective signs of disability.  The 
veteran was then interviewed at length and thoroughly 
examined, but no abnormal physical findings were found.  The 
physician provided the opinion that the veteran had, at 
worse, a mild back strain, and he and his commanding officer 
were told that he could perform all of his normal duties, 
with the exception of heavy lifting.  The service medical 
records make no further reference to any complaints or 
clinical findings pertaining to the low back.

The service medical records also show that in February 1968 
both of his feet were run over by a forklift.  It was 
determined that he had incurred a fracture of the right 
distal fibula and the left medial malleolus, with no nerve or 
artery involvement in either ankle.  A physical examination 
on admission to the hospital was within normal limits, with 
the exception of the ankle fractures.

The veteran was again hospitalized in May 1968, after having 
been AWOL for ten days, at which time his entire physical 
examination was reported to be completely within normal 
limits.  He was then discharged to duty with no restrictions 
in his physical profile.  He subsequently complained of ankle 
pain and was given a physical profile.

In conjunction with a February 1969 VA orthopedic examination 
he reported having quit his job on an assembly line due to 
pain in the right ankle, although he denied having sought any 
medical treatment or doing anything for relief of the pain. 
The examiner provided diagnoses of history of linear 
fracture, without displacement, of the left medial malleolus, 
healed; and history of probable fracture of the right distal 
fibula, healed, with minimal residual arthritic changes.

In a February 1969 rating decision service connection was 
granted for the residuals of a fracture of the right distal 
fibula, with traumatic arthritis, and a 10 percent rating was 
assigned.  Service connection was also granted for a linear 
fracture, without displacement, of the left medial malleolus, 
and a noncompensable rating was assigned.  Those ratings 
remained in effect until February 1997.

A September 1985 private medical report shows that the 
veteran was initially treated in November 1984 for severe 
pain and stiffness in the middle and lower back and the right 
ankle.  The veteran reported having incurred a severe injury 
as the result of a forklift accident while in service.  
Examination of the thoracic and lumbosacral spine revealed 
moderate spasms and the motion of the spine was limited.  
Examination of the right ankle revealed a moderate degree of 
swelling and restricted motion.  An X-ray study of the 
thoracic and lumbosacral spine showed slight scoliosis and a 
slight degree of arthritic changes in the dorso-lumbo-sacral 
spine.  An X-ray study of the right ankle revealed an old 
fracture and degenerative changes and fusion at the fracture 
site.  The examiner provided diagnoses of an old service-
connected injury to the thoracic and lumbosacral spine, with 
residual chronic myofibrositis, and an old service-connected 
fracture of the right ankle, with degenerative changes and 
fusion of the fracture site.

A November 1988 private medical report indicates that the 
veteran was receiving treatment for degenerative arthritis of 
the spine and right ankle, but no complaints or clinical 
findings were provided.

In conjunction with a February 1990 VA orthopedic examination 
the veteran reported having pain in his legs, back, and ankle 
if he stood on his feet more than an hour.  He also reported 
that his feet had been run over by a forklift in 1967, 
breaking both of his ankles and injuring his back, and that 
he had arthritis in his back and ankles due to the injuries.  

Examination of the right ankle showed -5 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 45 degrees of 
inversion, and 30 degrees of eversion.  Examination of the 
left ankle revealed the same, with the exception of zero 
degrees of dorsiflexion.  The examiner stated that tarsal-
metatarsal motion was normal, and an X-ray study of the right 
ankle revealed no evidence of degenerative changes.  The 
examiner provided a diagnosis of ankle pain, probably not of 
organic etiology, with no evidence of arthritis.  The 
examiner also stated that the veterans complaints of pain 
were not secondary to the reported injury.

Based on this evidence, the RO denied entitlement to service 
connection for the residuals of a back injury in the October 
1990 rating decision.  Service connection was denied on the 
basis that the back complaints in service were shown to have 
resolved, and there was no evidence showing that the 
veterans current back complaints were related to an in-
service disease or injury.

In support of his claim for service connection for a low back 
disorder the veteran submitted a duplicate copy of the 
September 1985 and November 1988 private medical reports.

During a May 1991 hearing the veteran testified that his 
right ankle became swollen and stiff with prolonged standing 
or walking or heavy lifting.  He said that he could stand for 
30 minutes and walk three or four blocks, at which times he 
would have to sit.  He stated that he had pain all over his 
feet, but primarily on the right side of the right ankle.  He 
also stated that he had been given braces for both ankles in 
1988 that he used for extended walking, and that he had a 
constant, throbbing pain in both ankles.

The veteran also testified that he injured his back when the 
forklift ran over his feet in service, but that he did not 
complain about his back because his ankles hurt more.  He 
stated that he did not receive any treatment for his back 
after he got out of service until 1974 or 1975, at which time 
he was told that he had muscle spasms.  He also stated that 
service connection should be granted because he had no 
problems with his back prior to service.

A May 1991 private medical report indicates that an X-ray 
study of the ankles showed minimal subchondral sclerosis of 
both joints, and a May 1994 report shows that he was 
receiving care for degenerative arthritis of the spine and 
right ankle, and that he had difficulty standing and walking.

VA treatment records for November 1993 through July 1994 
indicate that the veteran complained of having low back pain 
since 1968 or 1971, after having his feet run over by a 
15,000 pound road grader, for which he received regular 
treatment.  An X-ray study showed chronic degenerative disc 
disease at L3-L4 and L5-S1, moderate spurring at L3-L4, and 
degenerative spondylosis at L5-S1.  The medical records do 
not show any etiology for the low back pathology.

In November 1993 the veteran complained of worsening pain in 
both ankles that had begun in 1968.  He appeared wearing a 
splint on the right ankle.  Examination of the ankles 
revealed full range of motion, no crepitance, and mild 
tenderness over the medial malleolus on the right.  An X-ray 
study of the right ankle revealed minimal degenerative 
arthritis, with no traumatic changes, and an X-ray study of 
the left ankle showed an old transverse fracture of the lower 
fibular shaft in perfect position.  A June 1994 treatment 
record indicates the presence of talo-tibial and mild talo-
navicular arthrosis on the left and mild talo-tibial, talo-
navicular, and navicular-cuneiform arthrosis on the right.  A 
physical examination of the right ankle in July 1994 was 
reported to be unremarkable

The report of a July 1994 VA neurology examination indicates 
that the veteran reported having been run over by a 15,000 
pound road grader in 1968, resulting in fractures of both 
ankles and a wrenched low back.  He claimed to have had low 
back pain since 1968.  He complained of low back and 
bilateral lower extremity pain of three to four years 
duration.  He stated that the right lower extremity pain went 
down the leg into the medial right ankle, and that he had 
intermittent numbness in the plantar aspect of the right 
foot.  He also stated that the pain went down his left leg to 
the medial aspect of the left ankle, but denied any numbness 
in the left lower extremity.  He reported that the left lower 
extremity was less bothersome than the right.  The 
neurologist referenced December 1993 diagnostic tests that 
revealed moderate, chronic degenerative disc disease at L3-L4 
and L5-S1, associated moderate spurring at L3-L4 and L5-S1, 
and degenerative spondylosis.

In conjunction with an August 1994 VA orthopedic examination 
the veteran reported that both of his ankles were run over by 
a 15,000 pound road grading machine, fracturing both ankles 
and twisting his lower back.  He complained of low back and 
bilateral foot and ankle pain that was constant, but relieved 
with numerous medications and exacerbated with activity.  
Examination of the ankles revealed no evidence of swelling, 
deformity, ligamentous instability, or malunion of joints.  
In evaluating the bilateral range of motion of the ankles, 
the examiner found that eversion was decreased moderately, 
inversion was decreased minimally, plantar flexion was full, 
and dorsiflexion was decreased moderately.  Muscle strength 
was evaluated as 4/5.  The examiner referenced the veterans 
VA treatment records and provided a diagnosis of bilateral 
osteoarthritic changes of the ankles, established by X-ray 
evidence, with minimal to moderate limitation of motion and 
4/5 muscle strength.

VA treatment records show that the veteran received treatment 
for low back and foot pain due to an abnormality of the L3-L4 
disc and talo-tibial arthritis in September 1994.  In 
November 1994 he again reported having low back pain since 
1968, when he had incurred a twisting injury to his back, 
with intermittent pain down his right leg.  He also 
complained of right ankle weakness.  In a January 1995 report 
his VA physician stated that the veteran could only do desk 
work because of arthritis of the ankles and a ruptured lumbar 
disc.  No clinical findings were provided to support the 
physicians conclusion.

In his March 1995 substantive appeal the veteran stated that 
he had pain in both ankles, more so in the right, and that he 
had difficulty standing, walking, bending, and lifting.  He 
also stated that he had been treated for back pain in 
service, and that the pain had worsened.

The report of a July 1995 VA orthopedic examination indicates 
that the veteran reported having been struck by a 15,000 
pound road grader in service, which fractured both his 
ankles.  He also reported having hurt his back in the same 
injury due to being knocked down and twisting his back, and 
that he had had low back pain ever since.  The examiner noted 
that the veteran used an orthotic due to right foot drop.  
Examination of the back revealed limited motion, and the 
examiner referenced an October 1994 computerized tomography 
(CT) scan of the lumbar spine that revealed a herniated disc 
at L4-L5.  Based on the examination and diagnostic testing, 
the examiner provided a diagnosis of herniated disc at L4-L5.  
No etiology for the back disorder was provided.

In conjunction with a July 1995 medical examination the 
veteran reported having incurred a crushing injury to both 
ankles and an injury to his back by a road grader while in 
service.  He complained of low back pain with radiation down 
the right lower extremity, and swelling of the ankles.  The 
examiner noted that the veteran walked with a limp and used a 
cane.  Examination of the ankles revealed what the examiner 
described as minimal restriction of dorsiflexion of the 
ankles, and no edema.  His reflexes were physiologic and 
there was no evidence of muscle weakness or atrophy.

Private treatment records show that the veteran received 
treatment for acute lumbar and right ankle pain.  In an 
August 1995 report his physician stated that he was 
permanently unable to work due to lumbar radiculopathy, low 
back pain, and arthritis in both ankles.  No clinical 
findings were provided with this assessment.

A March 1996 report from a chiropractor indicates that 
examination of the low back revealed evidence of muscle 
spasm, and that the veteran could not sit or stand for too 
long due to pain.  The report further shows that the veteran 
had degenerative changes in the right ankle that caused 
difficulty walking and an abnormal gait, causing problems 
with the hips and pelvis that produced more pressure on the 
spine and the discs in the lower back.  

Documents from the Social Security Administration indicate 
that the veteran was awarded Supplemental Security Income due 
to disability caused by degenerative joint disease and knee 
pain.  Although the documents do not show the specific 
joint(s) affected by the degenerative joint disease, other 
than the reference to knee pain, the regulation cited for the 
award of benefits referred to abnormalities of the hip or 
knee.

In a July 1996 report the chiropractor stated that the 
veteran was totally disabled due to degenerative changes in 
the knee, ankle, and lumbar spine, as well as degenerative 
disc disease of the lumbar spine.  In an October 1996 report 
the chiropractor stated that the veteran had provided him 
with copies of his service medical records, and that the 
physicians in service did not provide any findings based on 
physical examinations, or take X-rays to determine if 
anything was wrong, and that they did not prepare an accurate 
diagnosis.  In a January 1997 report the chiropractor 
summarized the treatment for low back pain that the veteran 
received in service and stated that the documented history 
showed that the veterans back problems occurred during 
service, and that the arthritis was a result of the injuries 
that he incurred in service.

In conjunction with a July 1996 private orthopedic evaluation 
the veteran complained of pain in the left and right ankles, 
the right knee, and the back of 27 years in duration.  The 
physician noted that the veteran walked with a cane.  
Examination revealed bilateral ankle and right knee pain, 
tenderness and spasm of the lumbar spine, and chronic 
swelling of the right ankle and knee.  He was noted to have 
lumbar sprain, ankle sprain, back pain, a herniated disc, and 
osteoarthritis of the bilateral ankles and knees.  The 
physician also stated that the veteran was permanently and 
totally disabled.  In October 1996 the veteran again 
complained of low back pain of 27 years duration that 
radiated into both legs.  In December 1996 he complained of 
pain in the low back and right knee, and he was noted to have 
polyarthritis of multiple joints.

In an August 1996 statement the veteran reported that when 
the 15,000 pound road grader ran over his feet, he was 
knocked down and twisted his back.  He stated that he 
informed the physicians at that time of having pain in his 
back, and that he could not remember whether an X-ray study 
was conducted.  

During a January 1997 hearing the veteran testified that he 
continued to have pain in both ankles, worse on the right.  
He denied having incurred any traumatic injuries after his 
separation from service.  In a March 1997 statement he 
reported wearing braces on both ankles, and that he could not 
walk properly without the braces.  He claimed that his ankle 
disorder should be rated as malunion of the tibia and fibula 
with nonunion of the bones and loose motion requiring a 
brace, which is rated as 40 percent disabling.

The report of a June 1997 VA orthopedic examination shows 
that the veteran complained of pain in the right ankle and 
foot that was worse with extended standing or walking.  The 
examiner noted that he wore bilateral ankle-foot orthoses, 
apparently because of foot pain, although he was told that 
they were for foot drop.  The examiner found that the veteran 
did not have foot drop.  He reported being unable to work 
properly, run, or participate in sports due to bilateral foot 
pain, and that he could walk two blocks.  

In a June 1997 medical report the veterans private physician 
stated that he received treatment for severe degenerative 
arthritis of the right ankle and a herniated nucleus 
pulposus, and that he was restricted from repetitive 
stooping, bending, and heavy lifting.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.192.  Only if new and material evidence is presented with 
respect to a claim that has been denied shall the claim be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be new if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is material if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156.  In 
determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible, and all of 
the evidence received since the last final disallowance shall 
be considered.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Service connection for a low back disorder was denied by the 
RO in October 1990 on the basis that the service medical 
records indicated that the veterans complaints pertaining to 
the low back resolved prior to separation, and there was no 
evidence showing that his current low back disorder was 
related to the in-service complaints.  The veterans private 
chiropractor, based on a review of the service medical 
records, has provided evidence that the veterans current 
back disorder had its onset during service, as documented by 
the complaints of back pain in his service medical records.

The reports provided by the chiropractor are new, in that 
they are not cumulative or redundant of previously submitted 
evidence and they were not considered by the RO when service 
connection was denied in October 1990.  In addition, the 
reports bear directly and substantially on whether the 
veterans current low back disorder is related to an in-
service disease or injury, and must be considered in order to 
fairly decide the merits of the claim for service connection.  
The Board finds, therefore, that new and material evidence 
has been submitted, and the claim of entitlement to service 
connection for a low back disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

The United States Court of Veterans Appeals (Court) has also 
held that it may be prejudicial to the veteran for the Board 
to reopen a claim and consider it on the merits, if the RO 
has not first had an opportunity to adjudicate the claim on 
that basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has 
defined disability in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A March 1996 report from the veterans chiropractor indicates 
that the veteran had degenerative changes in the right ankle 
that caused difficulty walking and an abnormal gait, causing 
problems with the hips and pelvis that produced more pressure 
on the spine and the discs in the lower back.  The issue of 
service connection for aggravation of the low back disorder 
by the service-connected bilateral ankle disorder has not 
been developed or adjudicated.  This issue is, therefore, 
being remanded to the RO for consideration in the first 
instance.

The veteran claims to be totally disabled due to his service-
connected disabilities, and the evidence shows that he has 
been unemployed since 1993.  The veterans representative 
contends that an extra-schedular rating and a total 
disability rating based on individual unemployability are 
warranted.  The RO has not, however, adjudicated the issue of 
entitlement to an extra-schedular rating for the bilateral 
ankle disorder.  In addition, the Board finds that the 
veterans claim of entitlement to a total disability rating 
based on individual unemployability is inextricably 
intertwined with the claim for service connection for a low 
back disorder, and this issue is also being remanded to the 
RO for re-adjudication.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

The evidence shows that the veteran was provided a VA 
orthopedic examination pertaining to the low back in July 
1995, but the examiner was apparently not asked to provide an 
opinion on the etiology of the low back disorder.  In 
addition, the evidence of record does not show whether the 
veterans service-connected bilateral ankle disorder, rather 
than his nonservice-connected low back disorder, prevents him 
from obtaining and maintaining substantially gainful 
employment.  The Board finds, therefore, that an additional 
examination is warranted.  See Slater v. Brown, 
9 Vet. App. 240 (1996) (VA has a duty to provide an 
examination if the requirements of a well-grounded claim have 
been met).

The evidence indicates that the veteran has been awarded 
Supplemental Security Income disability benefits by the 
Social Security Administration.  Although a copy of the 
Administrative Law Judge decision is of record, the medical 
records relied upon in awarding the disability benefits are 
not in file.  Those records may be relevant to the veterans 
claim of entitlement to service connection for a low back 
disorder or a total disability rating based on individual 
unemployability, and should be considered in making those 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since June 1997.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.

2.  The veteran should be invited to 
submit employment records showing the 
impact of his service connected 
disabilities on his employability.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veterans claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his low back disorder and the 
effect on his employability of the 
service-connected bilateral ankle 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, such as an X-ray study, 
that are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
orthopedic examination of the lumbar 
spine and provide a diagnosis for any 
pathology found.  The examiner should 
also provide an opinion, based on a 
review of the evidence in the case file, 
on whether it is more likely than not 
that the veterans current lumbar spine 
disorder was caused by an in-service 
injury.  

The examiner should also determine 
whether any of the bilateral ankle 
symptomatology, such as an alteration in 
gait, has caused an increase in the low 
back disability, and, if so, provide an 
assessment of the extent of the increase 
in the low back disability caused by the 
ankle disabilities.  In other words, the 
examiner should provide an opinion that 
quantifies the degree of low back 
disability that would exist in the 
absence of any ankle disabilities, in 
comparison to the degree of disability 
that exists with the ankle disabilities.  
If the examiner is unable to ascertain or 
quantify the degree of disability over 
and above that existing in the absence of 
the ankle disabilities, the examiner 
should so state for the record.

In addition, the examiner should provide 
an opinion, based on the evidence in the 
case file, on whether the manifestations 
of the bilateral ankle disorder, 
independently of any other disability, 
cause marked interference with the 
veterans employability.  The examiner 
should provide the complete rationale for 
any opinions.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
low back disorder on the merits of the 
case, including service connection for 
the aggravation caused by the bilateral 
ankle disorder.  The RO should also 
adjudicate the issue of entitlement to an 
extra-schedular rating for the bilateral 
ankle disorder in accordance with 
38 C.F.R. § 3.321(b), as well as 
entitlement to an increased rating on a 
schedular basis.  In addition, the RO 
should re-adjudicate the claim of 
entitlement to a total disability rating 
based on individual unemployability by 
considering all of the veterans service-
connected disabilities.  Such re-
adjudication should include consideration 
of the provisions of 38 C.F.R. § 4.16(b) 
(1998).  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
